Citation Nr: 0815124	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for bilateral pes planus.

2.  Entitlement to a disability evaluation for chronic 
capsulitis, degenerative arthritis, of the left knee, as 
secondary to his service-connected bilateral pes planus, in 
excess of 10 percent.  

3. Entitlement to a disability evaluation for chronic 
capsulitis, degenerative arthritis, of the right knee, as 
secondary to his service-connected bilateral pes planus, in 
excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1943 until 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran was granted a 10 percent disability rating for 
each knee from October 11, 2006, the date his claim was 
received, in an October 2007 rating decision; however, the 
veteran has not withdrawn his claim and is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
painful motion and abnormal weight bearing, Achilles 
alignments that were inward bowing with weight bearing, 
midfoot malalignment, and moderate pronation.  

2.  The veteran's left knee disability is manifested by a 
range of motion from 0 to 140 degrees, reports of pain, but 
no subluxation or instability.  

3.  The veteran's right knee disability is manifested by a 
range of motion from 0 to 140 degrees, reports of pain, but 
no subluxation or instability.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 
(2007).

2.  The criteria for an evaluation in excess of a 10 percent 
evaluation for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).

3.  The criteria for an evaluation in excess of a 10 percent 
evaluation for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in November 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this regard, the Board is aware of the veteran's 
statements in his December 2006 VA examinations in which 
descriptions were made of the effects of the service-
connected disability on employability and daily life.  These 
statements indicate an awareness on the part of the veteran 
that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
evaluation.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the January 2007 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the October 2007 Statement of the Case and again in the 
October 2007 rating decision regarding his knee claims.  The 
veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records. The veteran submitted private treatment 
records.  The appellant was afforded VA medical examinations 
in December 2006 in regards to his pes planus and knee 
disabilities.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 5276, a maximum 50 percent rating is in 
order for bilateral pes planus that is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a.

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. A noncompensable evaluation is also for assignment 
when extension is limited to 5 degrees, while a 10 percent 
evaluation is for assignment when extension is limited to 10 
degrees, a 20 percent evaluation when extension is limited to 
15 degrees, a 30 percent evaluation when extension is limited 
to 20 degrees, a forty percent evaluation when extension is 
limited to 30 degrees, and a 50 percent evaluation when 
extension is limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Pes Planus

The veteran essentially contends that his bilateral pes 
planus has increased in severity and warrants an evaluation 
in excess of 50 percent.

VA outpatient treatment records have generally indicated that 
the veteran has received treatment for his bilateral pes 
planus.  In his November 2006 VA examination, the veteran 
reported having bilateral foot pain in 1946 and that he was 
subsequently diagnosed with pes planus.  He reported that he 
retired from working as a printer in 1996 due to bilateral 
foot pain with walking and standing.  Based on his 
podiatrist's recommendation, he used Ecco shoes for support 
and no further work up or aggressive treatment was 
recommended.  The veteran reported bilateral medial midfoot 
pain, with stiffness and fatigability.  He lacked endurance 
when standing and walking in the medial midfoot bilaterally.  
He reported no flare ups of foot joint disease and functional 
limitations including an inability to stand for more than a 
few minutes and an inability to walk more than a few yards.  
He used corrective shoes and a cane, which he stopped using 
due to shoulder pain.

The examiner found the veteran to have objective evidence of 
painful motion and bilateral abnormal weight bearing.  There 
was no objective evidence of swelling, tenderness, 
instability, or weakness bilaterally.   His left and right 
Achilles alignments were normal when non weight bearing, but 
inward bowing with weight bearing, which was also correctable 
with manipulation, but without pain or spasm on manipulation.  
There was no forefoot malalignment, but there was midfoot 
malalignment correctable by manipulation, which was painful.  
There was also moderate pronation bilaterally.  His left and 
right foot had an arch present when non weight bearing, but 
not when weight bearing.  There was pain on manipulation, but 
no muscle atrophy or deformity.  Hallux valgus was also found 
bilaterally.  X-rays found normal feet with no signs of 
fractures, dislocation, or arthritic changes.  

The veteran's bilateral pes planus caused moderate problems 
with his ability to perform chores, shop, and exercise, and 
mild problems with his ability to take part in sports and 
recreation.  It did not cause him problems when traveling, 
feeding, bathing, dressing, toileting, grooming, or driving.  

The veteran currently has a 50 percent rating, which is the 
maximum schedular available for his disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5276. 

The veteran's bilateral pes planus is rated at the maximum 
possible under Diagnostic Code 5276.  No higher evaluations 
are possible in regards to a foot disability.  Therefore, 
given the evidence, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 50 percent.   

The veteran has also put forth credible complaints of pain on 
use of his feet.  With regard to such complaints, the Court 
has held that VA must consider additional functional loss on 
use due to pain on motion or due to flare-ups of the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's bilateral pes planus is likely manifested by some 
functional limitation due to pain on motion. The Board notes 
that the 50 percent rating already granted contemplates 
complaints of pain, especially on extended use. There is no 
showing of any other functional impairment which would 
warrant a higher rating for the complaints of pain. 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.   38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for a disability 
evaluation in excess of 50 percent is denied.  

Knee Claims

The veteran essentially contends that his left and right knee 
disabilities are more severe than indicated by his current 10 
percent rating per knee.

The veteran was provided a VA examination in December 2006.  
The veteran took Tylenol for his pain as needed.  His medical 
history included reports of his knees giving way, and having 
instability, pain, stiffness, weakness, and incoordination.  
He also reported a decreased speed of joint motion, but no 
episodes of dislocation or subluxation.  He had locking 
episodes weekly, but no inflammation of flare-ups.  The 
motions of the joints were affected to the extent that the 
veteran reported being unable to stand for more than a few 
minutes and unable to walk more than a few yards.  He used a 
cane, intermittently.

The VA examiner found the veteran's gait to be normal.  There 
was no abnormal weight bearing, loss of a bone or part of a 
bone, or inflammatory arthritis.  The examiner further found 
the right knee to have no mass behind the knee, grinding, 
instability, patellar abnormality, or meniscus abnormality.  
The right knee did click or snap.  The Left knee indicated no 
bumps consistent with Osgood-Schlatter's disease, mass behind 
the knee, grinding, instability, patellar abnormality, 
meniscus abnormality, or abnormal tendons or bursae.  The 
left knee did click or snap.  No other knee abnormalities 
were found.  Indeed, contemporaneous x-ray reports of the 
knees revealed a normal impression.

Bilateral knee flexion had active and passive ranges of 
motion of 0 to 140 degrees.  Resisted isometric movement was 
normal.  There was no pain on active or passive motion or 
repetitive use.  There was no additional loss of motion on 
repetitive use.

Bilateral knee extension was 0 to 140 degrees for both active 
and passive range of motion.  The resisted isometric movement 
was normal.  There was no pain on active or passive motion or 
repetitive use.  There was no additional loss of motion on 
repetitive use.

The examiner found no joint ankylosis.  The veteran reported 
walking and standing limitations due to his flat feet 
condition and occasional knee pain when turning in bed.  X-
ray results found a normal examination.  

The veteran was retired at the time of the examination, and 
reported he had retired as a printer due to his age or 
duration of work.  The veteran was diagnosed with bilateral 
knee strain; traumatic arthritis of the knees was a problem 
associated with the diagnosis.  The veteran's knees prevented 
his ability to perform chores, sports, recreation, and 
traveling.  The effects were severe when shopping and 
exercising, and moderate when bathing, dressing, toileting, 
and driving.  It did not affect his ability to groom himself.  

Range of motion was from 0 to 140 degrees, which is not 
indicative of compensation for limitation of motion as 
indicated under Diagnostic Codes 5260 or 5261.   Although 
degenerative joint disease of the knee was noted in a May 
2005 VA x-ray, there was no limitation of motion to allow for 
a 10 percent rating, under Diagnostic Code 5003.   

Ratings would also not be applicable under Diagnostic Code 
5257 for recurrent subluxation or lateral instability.  The 
December 2006 VA examination found negative joint instability 
and subluxation of either kn ee.  Ratings based on ankylosis, 
dislocated cartilage, or the removal of cartilage are also 
not applicable, as there is no clinical evidence of record to 
indicate that the appellant has demonstrated any such 
symptomatology.  Diagnostic Codes 5256, 5258, and 5259.

The appellant has also put forth credible complaints of pain 
on use of the joint. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's knee disabilities are likely manifested by some 
functional limitation due to pain on motion. The Board notes 
that the 10 percent rating already granted him for each knee 
contemplates complaints of pain.  There is no showing of any 
other functional impairment which would warrant a higher 
rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a.  

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of marked interference such as frequent 
periods of hospitalization or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's back disability. 
Treatment has been very limited and the veteran is not shown 
to have been hospitalized due to his knee disability.  
Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert, 1 Vet.App. at 58.  
The veteran's claim for a disability rating for knee 
disabilities in excess of 10 percent is denied.  


ORDER

A disability evaluation in excess of 50 percent for bilateral 
pes planus is denied.

A disability evaluation in excess of 10 percent for a left 
knee disability is denied.  

A disability evaluation in excess of 10 percent for a right 
knee disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


